Citation Nr: 1611916	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-31 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the termination of VA death pension benefits from January 1, 2006, was proper.

2.  Entitlement to a waiver of recovery of an overpayment of VA death pension benefits, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Brian G. Quinn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to January 1971.  He died in May 1999; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2012 actions by the Department of Veterans Affairs (VA) Debt Management Center and Pension Management Center.  Jurisdiction over the appeal is with the VA Regional Office (RO) in Chicago, Illinois.

The appellant testified before a Veterans Law Judge at a hearing in July 2014.  A transcript of the hearing has been associated with the claims file.  However, the Veterans Law Judge who conducted that hearing is no longer employed by the Board.  Thus, the appellant was given another opportunity to appear at a hearing; however, she responded that she did not request an additional hearing, and the Board will proceed with adjudication.

The issue of entitlement to a waiver of recovery of an overpayment of VA death pension benefits, to include the validity of the debt, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In July 2014, the appellant withdrew her appeal as to the issue of whether the termination of VA death pension benefits from January 1, 2006, was proper on the record at her Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of whether the termination of VA death pension benefits from January 1, 2006, was proper are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  A substantive appeal may be withdrawn on the record at a hearing and is effective when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2015).

At her July 2014 hearing before a Veterans Law Judge, the appellant stated under oath that she did not wish to have her death pension reinstated.  See Board Hearing Transcript at 12-13.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue of whether the termination of VA death pension benefits from January 1, 2006, was proper.  Accordingly, the Board will dismiss the appeal as to this issue.


ORDER

The appeal of the issue of whether the termination of VA death pension benefits from January 1, 2006, was proper is dismissed.


REMAND

In an April 2010 action, VA's Debt Management Center notified the appellant that a debt had been created due to the retroactive termination of her death pension benefits, and informed her that she was entitled to request a waiver.  In August 2010, the Debt Management Center provided the appellant with an audit of her account, and again informed her that she could request a waiver.  The appellant responded to this action by submitting a letter to her Senator's office, which was forwarded to the Chicago RO in July 2011.  In that correspondence, the appellant stated that she was seeking "return of pension [and] back pay," and noted she was "now having to live on my retirement and it is not very much."  In the January 2012 action, VA's Pension Management Center acknowledged receipt of the letter, notified the appellant that the debt was properly established, and invited her to respond if she disagreed with the creation or amount of the debt or wished to seek a waiver.  In January 2012, the appellant submitted a letter indicating that she "I disagree with your decision . . . I do not owe the debt.  The amount is incorrect.  I am disputing."  The RO appears to have interpreted this letter as a notice of disagreement with the termination of death pension benefits underlying the debt creation, and in the Statement of the Case (SOC) issued in October 2012, the RO addressed only the issue of "entitlement to death pension."  However, from a liberal reading of her July 2011 and February 2012 statements, it is clear that the appellant wished to appeal both the termination of her death pension benefits and the validity of the resultant debt created, as well as request a waiver of that debt.  (As noted above, her appeal as to the termination of the death pension benefits has since been dismissed, per the appellant's request at her July 2014 hearing.)
Because the AOJ has to date failed to adjudicate the issue called into question by the appellant in her July 2011 and February 2012 letters- entitlement to a waiver of recovery of an overpayment of VA death pension benefits, to include the validity of the debt -the Board must remand for the AOJ to properly adjudicate the issue as raised by the appellant in her July 2011 and February 2012 notices of disagreement.  See Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing entitlement to a waiver of recovery of an overpayment of VA death pension benefits, to include the validity of the debt.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


